Name: Commission Regulation (EEC) No 2478/79 of 9 November 1979 amending, as regards uncooked dough, Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  marketing;  foodstuff;  processed agricultural produce
 Date Published: nan

 10 . 11 . 79 Official Journal of the European Communities No L 281 /25 COMMISSION REGULATION (EEC) No 2478/79 of 9 November 1979 amending , as regards uncooked dough , Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products , ice ­ cream and other foodstuffs whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation ( EEC) No 1761 /78 (-'), and in particular Article 6 (7) thereof, Whereas with effect from 5 March 1 979 , Article 4 of Commission Regulation (EEC) No 262/79 ( 3 ), as amended by Regulation ( EEC) No 545/79 (4 ), provides for the possibility of processing butter sold under that Regulation into uncooked dough ; Whereas , in the light of experience acquired in making use of that possibility and in order to encourage the use of butter in the manufacture of the said product , it is advisable to relax the specifications relating to its minimum flour content and to its maximum content in fats originating from milk ; Article 4 of Regulation (EEC) No 262/79 is hereby amended as follows : In point 3 Formula C (a ) (aa ) the percentage ' 55 % ' in the first indent shall be replaced by ' 51 % ' and the percentage ' 40 % ' in the third indent shall be replaced by '45 % '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to products manufactured after that dati This Regulation shall be binding m its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1979 . l:or the (jtnt ni rwion Finn GUNDLLACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 (2 ) OJ No L 204, 28 . 7 . 1978 , p . 6 . (3 ) OJ No L 41 , 16 . 2 . 1979 , p . 1 . (4 ) OJ No L 72, 23 . 3 . 1979, p . 16 .